

115 S1592 IS: Firearm Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1592IN THE SENATE OF THE UNITED STATESJuly 20, 2017Mr. Blunt (for himself, Mr. Cochran, Mr. Cornyn, Mr. Manchin, Mr. Enzi, Mr. Thune, Mr. Strange, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the Federal Government from requiring race or ethnicity to be disclosed in connection
			 with the transfer of a firearm.
	
 1.Short titleThis Act may be cited as the Firearm Act of 2017.
		2.Prohibition on the Federal Government requiring race or ethnicity to be disclosed in connection
 with the transfer of a firearmThe Federal Government may not require any person to disclose the race or ethnicity of the person in connection with the transfer of a firearm to the person.